DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Jing Liu (Reg. No. 62,377) on January 25, 2022. 2.	The application has been amended as follows:
	Cancel claims 34 and 36-45. 
26. 	(Currently Amended) A method of generating a normalized nucleic acid library, comprising:
hybridizing a plurality of first oligonucleotides comprising a binding moiety with a plurality of nucleic acid targets in an unnormalized nucleic acid library, wherein the
unnormalized nucleic acid library is a cDNA library, and wherein each of the nucleic acid targets
of the unnormalized nucleic acid library comprise an identical universal label capable of specifically hybridizing to [binding] the plurality of first oligonucleotides, thereby producing hybridized complexes, wherein the universal label of each of the nucleic acid targets hybridizes to the plurality of first oligonucleotides in the hybridized complexes; 
extending the plurality of first oligonucleotides [bound to the universal label of the nucleic acid targets to generate] of the hybridized complexes, thereby generating a plurality of double-stranded nucleic acid molecules comprising a plurality of complementary strands of the plurality of nucleic acid targets [comprising] and the binding moiety;
denaturing [a] the plurality of double-stranded nucleic acid molecules [comprising the plurality of complementary strands of the plurality of nucleic acid targets];
producing an annealing mixture comprising reannealed double stranded nucleic acids 
by partially reannealing the plurality of complementary strands of the plurality of nucleic acid targets with the plurality of nucleic acid targets; and
removing the reannealed [complementary strands of the plurality of nucleic acid targets] double stranded nucleic acids from the annealing mixture using [by] a capture molecule immobilized on one or more solid supports, wherein the capture molecule[s] specifically binds or interacts to the binding moiety, [whereby a] thereby generating the normalized nucleic acid library [of the plurality of nucleic acid targets is generated].
31. 	(Currently Amended) The method of Claim 26, further comprising adding a plurality of blockers during the [partially reannealing] producing step, wherein the plurality of blockers is oligonucleotides. 
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 26-33 and 35 are allowable in light of applicant’s amendment filed on November 19, 2021 and the examiner’s amendment. The rejections under 35 U.S.C 112 (a) and 103 have been withdrawn in view of applicant’s amendment filed on November 19, 2021 and the examiner’s amendment. The closest prior arts in the record are Patanjali et al., (Proc. Natl. Acad. Sci, USA, 88, 1943-1947, 1991), Hayashida (US 2009/0053698 A1, published on February 26, 2009), Wei (US 2005/0175993 A1, published on August 11, 2005), and Kamb (US 2002/ 0019005 A1, published on February 14, 2002). These prior arts do not teach a combination of all steps of claim 26. These prior arts either alone or in combination with the other arts in the record do not teach or reasonably suggest a method of generating a normalized nucleic acid library which comprises all limitations recited in claim 26. 
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 27, 2022